Citation Nr: 0026577	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-05 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1954 to 
January 1958.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  

In December 1999, the Board remanded this matter to the RO 
for the purpose of scheduling a hearing before a travel 
Board.  In July 2000, the veteran had a hearing at the RO 
before the undersigned Veterans Law Judge.  


FINDING OF FACT

Because the evidence does not include a competent medical 
opinion establishing that the veteran's cervical spine 
disability was caused by service or caused by or attributed 
to the service-connected mandibular disability, the claim for 
service connection for a cervical spine disorder on either a 
direct or secondary basis is not plausible.  


CONCLUSION OF LAW

The claim for service connection for a cervical spine 
disorder is not well grounded.  38 U.S.C.A § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Certain diseases, including arthritis, may be 
presumed incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999).  In Allen v. Brown, 
the Court held that "when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation." Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc),

However, the threshold question that must be resolved is 
whether the veteran has presented evidence that the claim is 
well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well-
grounded claim. 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is "[a] plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); cert. denied sub nom.  Epps v. West, 118 S. Ct. 2348 
(June 22, 1998).  If a claimant fails to submit a well-
grounded claim, the VA is under no duty to assist in any 
further development of the claim.  See Anderson v. Brown, 9 
Vet. App. 542, 546 (1996); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994). Furthermore, a claim that is not well grounded 
must be denied.

Mere allegations in support of a claim that a disorder should 
be service-connected are not sufficient; the veteran must 
submit evidence in support of the claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

Establishing a claim for service connection as well grounded 
generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps, supra (expressly adopting definition of well-
grounded claim set forth in Caluza, supra); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  To establish a well-grounded claim for entitlement 
to service connection on a secondary basis, the veteran must 
provide medical evidence that attributes a non service-
connected disability to a service-connected disability.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

Alternatively, a claim may be established as well grounded 
pursuant to the provisions of 38 C.F.R. § 3.303.  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the case law of the United States Court of 
Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

In this matter, the veteran seems to be asserting service 
connection for his cervical spine disorder "pinched nerve" 
on two theories:  (1) that he developed the disorder 
concomitant with an injury to the mandibular during service 
(2) that he developed it as a result of his service-connected 
mandibular disability.  

Service medical records reflect that the veteran fractured 
his right mandible as a result of a fall in October 1957.  
Treatment records relating to the jaw fracture ruled out any 
nerve or artery involvement.  There were no complaints, 
findings, or diagnoses pertaining to a cervical spine 
disorder.  

The veteran was service-connected for residuals of a fracture 
of the right mandible in June 1997.  

The record includes VA compensation and pension examinations 
dated in 1977 and 1978.  These records do not show any 
evidence of a cervical spine disorder.  

The record also includes several post service private medical 
records dating from 1990 to 1997.  These documents show that 
the veteran was first shown to have problems with his neck in 
May 1994.  At that time, it was noted that the veteran's 
symptoms included numbness and tingling, and it was noted 
that X-rays of the cervical spine showed degenerative joint 
disease.  A magnetic resonance imaging of the cervical spine 
dated in June 1994 revealed a mild spinal stenosis at the C6-
C7 level of the cervical spine due to posterior spur 
formation and/or disc bulge and moderate to severe bilateral 
neural foraminal stenosis at that level.  There was mild 
kyphosis of the cervical spine at the C6-C7 level and mild 
right-sided C5-C6 disc protrusion resulting in mild right-
sided spinal stenosis and mild to moderate right-sided neural 
foraminal stenosis.  An X-ray of the cervical spine dated in 
January 1995 revealed, in pertinent part, degenerative 
spurring with narrowing at C6-C7, slight protrusion 
displacement at C6 in relation to C5.  

While the evidence establishes that the veteran has a 
cervical spine disorder, there is no medical evidence 
establishes that the disorder was caused by service or by a 
service-connected disability.  Thus, the only indication of a 
link between the cervical spine disorder and active military 
service are the veteran's assertions and testimony.  The 
veteran is competent to attest to the symptoms that he 
experienced in service.  However, the evidence does not 
establish that the veteran is a medical expert.  As a lay 
person without the appropriate medical training and 
expertise, the veteran is not qualified to furnish medical 
opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The veteran's personal belief that his 
cervical spine disorder is the result of his military service 
or a service-connected disability cannot render the claim 
plausible.  In the absence of medical evidence (opinion) 
linking the cervical spine disorder to active military 
service or to his service-connected residuals of a fracture 
of the mandible, the Board must find that the veteran's claim 
is not well plausible.  

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for a cervical spine disorder is well 
grounded, VA is under no "duty to assist" him in developing 
the evidence pertinent to his claim.  See Epps, 126 F.3d at 
1468.  Moreover, the Board is aware of no circumstances in 
this case that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would make the 
veteran's claim well grounded.  See McKnight v. Gober, 131 
F.2d 1483, 1485 (Fed. Cir. 1997).  

As the RO has also denied the veteran's claim as not well 
grounded, there clearly is no prejudice to the Board doing 
likewise.  Furthermore, in a Statement of the Case dated in 
January 1999, the RO furnished the veteran with the legal 
requirement of submitting a well-grounded claim.  Hence, the 
Board finds that any duty to inform the veteran of the 
evidence needed to support his claim has been met.  See 
38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69 
(1995).  



ORDER

In the absence of evidence of a well-grounded claim, the 
claim of entitlement to service connection for a cervical 
spine disorder is denied.  



		
D. C. Spickler
Veterans Law Judge
	Board of Veterans' Appeals


 

